Citation Nr: 1528232	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-24 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for glaucoma as secondary to the service-connected diabetes mellitus.  

2.  Entitlement to service connection for cataracts as secondary to the service-connected diabetes mellitus.  

3.  Entitlement to service connection for upper extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran had service in the United States Navy Reserve, to include a period of active duty service from October 1961 to August 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was transferred to the RO in Los Angeles, California.  

Although the Veteran filed a January 2015 notice of disagreement regarding the denials of the claims of entitlement to service connection for hearing loss and tinnitus, it appears that the RO is actively processing this issue.  Accordingly, the Board will not remand these appeals for issuances of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA paperless claims system that have not been reviewed by the RO, and there are also additional treatment records in VBMS that were not reviewed by the RO; however, this decision remands the case for further development, and the Agency of Original Jurisdiction (AOJ) will therefore have the opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was provided a VA examination in connection with his claims in August 2013; however, the examination reports are inadequate for the following reasons. 

First, as to the upper extremity peripheral neuropathy, the examiner reported that the Veteran did not have a diagnosis of upper extremity diabetic peripheral neuropathy, but he also checked the box indicating that the Veteran had symptoms attributable to diabetic peripheral neuropathy, to include mild intermittent pain in the bilateral upper extremities, mild paresthesias and/or dysesthesias in the bilateral upper extremities, and mild numbness in the bilateral upper extremities.  Therefore, a clarifying opinion is necessary in order to address this inconsistency.  Furthermore, at the examination, the vibration sensation test was not conducted.  Therefore, the examiner should also address whether that test would have been helpful to render a diagnosis of upper extremity peripheral neuropathy, and if so, an examination should be scheduled in order to conduct the test.

Second, as to the glaucoma and cataracts, the examiner noted that the claimed disorders were not associated with the diabetes mellitus, but the examiner failed to provide an explanation as to why the disorders were not related to the diabetes.  Accordingly, a remand is necessary in order to obtain a rationale for the opinions rendered.  

Finally, the record shows that the Veteran seeks continuous treatment at both private and VA healthcare facilities, and as such, any relevant, outstanding records should be secured.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records that are outstanding, to specifically include treatment records from Dr. R.R. at Pacific Eye Institute and Dr. A.J. and also any updated treatment records from Dr. W.M.; Dr. R.P.; Dr. L.A.B-L. at Inland Glaucoma Service; Dr. M.N. at Desert Mountain Medical Group, and Dr. A.M.D. and Dr. D. at Caremore Medical Group.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request any outstanding VA medical records, to include from the VAMC at Loma Linda and the Victorville CBOC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, refer the claims file to the August 2013 VA contract examiner, if available, or if not, to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner is asked to address why, if known, the vibration sensation test was not conducted at the August 2013 examination.  The examiner must explain whether that test would have been helpful in determining a diagnosis of upper extremity peripheral neuropathy.  If the examiner determines that the test would not have been helpful, the examiner must explain why not.  If the examiner determines that the test would have been helpful, a VA examination must be scheduled in order for all appropriate tests, to include the vibration sensation test, be conducted.  

Second, the examiner is asked to provide an opinion as to whether the Veteran has upper extremity peripheral neuropathy.  In so doing, the examiner is asked to address (1) the inconsistencies in the August 2013 VA examination report.  Specifically, the examiner should address that it was noted that the Veteran had intermittent pain, paresthesias, and numbness in the upper extremities that were attributable to diabetic peripheral neuropathy, but that it was also noted that the Veteran did not have a diagnosis of upper extremity peripheral neuropathy; (2) the January 2014 private disability benefits questionnaire that contained a diagnosis of peripheral neuropathy without specification as to whether the diagnosis was in reference to upper or lower extremity neuropathy; (3) the October 2014 VA treatment record that noted that the Veteran had numbness from neuropathy in the feet and in the hands.  

Third, if a diagnosis of upper extremity peripheral neuropathy is rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the peripheral neuropathy: 

(a) Is related to an event, injury, or disease incurred during active duty service, to specifically include his presumed exposure to agent orange; and 

(b) Was caused or aggravated (permanently worsened) by his diabetes mellitus.  

4.  After any additional records are associated with the claims file, refer the claims file to August 2013 VA contract examiner, or if not available, to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cataracts were caused or aggravated (permanently worsened) by the Veteran's diabetes mellitus with nephropathy, hypertension, erectile dysfunction, right eye mild retinopathy, and left eye asteroid hyalosis.  

Second, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma was caused or aggravated (permanently worsened) by the Veteran's diabetes mellitus with nephropathy, hypertension, erectile dysfunction, right eye mild retinopathy, and left eye asteroid hyalosis.  

5.  Review the addendum opinions to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




